Exhibit 10.81

English Translation

Exclusive Services Agreement

The Exclusive Services Agreement (hereinafter referred to as “the Agreement”) is
entered into by and among the following parties on 31 July, 2014:

Baina Zhiyuan (Beijing) Technology Co., Ltd. (hereinafter referred to as “Baina
Zhiyuan (Beijing)”), a wholly foreign-owned limited liability company
incorporated in Beijing, China, whose registered address is located at South
2-1-6, Block A, # 1 Plant, No.5 A Xueyuan Road, Haidian District, Beijing;

Baina (Wuhan) Information Technology Co., Ltd. (hereinafter referred to as “the
Target Company”), a limited liability company incorporated in Wuhan, China,
whose registered address is located at 3/F, Building A2, Optics Valley Financial
Harbor, No.77 Optics Valley Avenue, East Lake High-tech Development Zone, Wuhan,
Hubei.

The parties above are referred to severally as “either Party” and collectively
as “both Parties” herein.

Whereas:

 

1. Baina Zhiyuan (Beijing) is a company primarily engaged in the research and
development of computer software technologies; promotion of technologies,
technical services, technical consulting and transfer of technologies; sales of
products independently researched and developed; integration of computer
systems; wholesales of computers, software and ancillary equipment, electronic
products, etc.;

 

2. The Target Company is a company engaged in the research and development and
sales of computer software and hardware and network products, transfer of
technologies, technical consulting services; integration of computer systems;
installation, commission and maintenance services of network engineering;
communication equipment (except franchised ones), sales of electronic products;
business information consulting services; information service business in the
second type of value-added telecom business; import and export of goods, import
and export of technologies, import and export agency, etc.;

 

3. On 31 July, 2014, both parties thereto have signed the Assignment Agreement
in Relation to Shareholders Rights, Share Pledge Agreement and Exclusive Call
Option Agreement (collectively as “Structural Agreement” together with the
Agreement, Assignment Agreement in Relation to Shareholders Rights and Share
Pledge Agreement) with Yongzhi Yang and Beijing Gamease Age Internet Technology
Co., Ltd.;

 

4. According to terms and conditions hereof, the Target Company intends to
entrust Baina Zhiyuan (Beijing) to provide exclusive services specified
hereunder, and Baina Zhiyuan (Beijing) agrees to provide such services for the
Target Company.

Upon friendly negotiation, both Parties hereby arrive at the Agreement as below:

 

1. Definitions and Interpretations

 

  1.1 Save as otherwise specified hereunder, the following terms mentioned
hereunder shall have the following meanings:

 

“The Agreement” refers to the main body of the Agreement and the appendix
hereto;



--------------------------------------------------------------------------------

“Date of signing” refers to the date of formally signing the Agreement as set
out hereunder; “Business of the Target Company” refers to any existing and
future business of the Target Company (including but not limited to those listed
in Paragraph 2 of the recital part); “Services” refer to services regularly
provided by Baina Zhiyuan (Beijing) for the Target Company according to
Article 2 hereof; “Term of services” refers to the term specified in Article 3
hereof, during which Baina Zhiyuan (Beijing) provides services for the Target
Company; “Service fees” refer to fees specified in Article 4 hereof, which the
Target Company pays for Baina Zhiyuan (Beijing); “RMB” refers to the legal
currency of China; “Working day” refers to any day other than Saturday, Sunday,
statutory holiday or the day when Chinese banks suspend business; “China” refers
to the People’s Republic of China, excluding Hong Kong Special Administrative
Region, Macau Special Administrative Region and Taiwan only for the purpose of
the Agreement. “Chinese laws” refer to laws, regulations, rules or other legally
binding instruments of China, as well as those to be executed in China from time
to time.

 

2. Service Contents

 

  2.1 According to agreements hereunder, Baina Zhiyuan (Beijing) agrees to
accept the entrustment of the Target Company in the term of services to fully
operate and manage the Target Company and Internet value-added telecom business
(hereinafter referred to as “Value-added Telecom Business”) thereof as well as
any other business which Chinese laws allow the Target Company to engage in (see
Appendix I), including but not limited to providing the Target Company with
comprehensive technical services, business consulting, lease of capital
equipment, market consulting, integration of systems, research and development
of products and maintenance of systems.

 

  2.2 The Target Company shall exclusively entrust Baina Zhiyuan (Beijing) to
provide the aforesaid services, that is, the Target Company agrees to receive
the aforesaid services provided by Baina Zhiyuan (Beijing), and further agrees
to that it will not receive services the same as or similar to those set out in
Article 2.1 provided by a third party in the term of the Agreement, save as
otherwise approved by Baina Zhiyuan (Beijing) in writing in advance.

 

  2.3 Both Parties agree that, by sending a written notice to the Target
Company, Baina Zhiyuan (Beijing) can transfer all or part of its rights of
providing the aforesaid services and collecting service fees hereunder to its
subsidiary or affiliated company.

 

  2.4 Without the prior written consent of Baina Zhiyuan (Beijing), the Target
Company shall not transfer any of the rights enjoyed or obligations undertaken
by it hereunder to any third party. However, Baina Zhiyuan (Beijing) can
transfer any of rights enjoyed or obligations undertaken by it hereunder to its
related party.

 

2



--------------------------------------------------------------------------------

3. Term of Services

 

3.1 The term of services for Baina Zhiyuan (Beijing) to provide services is 20
years, calculated from the date of signing of the Agreement. Both Parties shall
handle registration formalities of the extension of operation term of the Target
Company within 3 months before expiry of the operation term in order to ensure
the continuity of the validity period hereof. Upon expiry, the term of services
will be automatically extended for 20 years every time, unless Baina Zhiyuan
(Beijing) notifies the Target Company not to extend the term of services at
least 90 days before the expiry of the term of services.

 

4. Service Fees

 

  4.1 The Target Company agrees to pay service fees for services provided by
Baina Zhiyuan (Beijing) in accordance with the Agreement. Service fees shall be
calculated and paid in the way specified in Appendix I hereto, based on concrete
service contents and time provided by Baina Zhiyuan (Beijing) and on the premise
of compliance with normal market business markets.

 

  4.2 Service fees shall be promptly paid to Baina Zhiyuan (Beijing) or a
subsidiary or affiliated company authorized by it as per the payment method
designated by Baina Zhiyuan (Beijing). Both Parties agree that, on the premise
that Baina Zhiyuan (Beijing) can collect service fees, Baina Zhiyuan (Beijing)
may agree with the Target Company about the delay of payment of service fees, or
adjust time arrangements for payment of services fees to it according to Article
4.1 hereof in writing upon negotiation by both Parties.

 

  4.3 Baina Zhiyuan (Beijing) agrees that in the validity period of the
Agreement, it will enjoy and undertake all economic benefits and risks incurred
by the business of the Target Company; when the Target Company suffers losses or
has serious operation difficulties, it will provide financial supports for the
Target Company (it may provide financial supports for the Target Company by
means of entrusted bank loans or borrowings) or decides whether the Target
Company shall operate continually. The Target Company shall unconditionally
recognize and approve the abovementioned decision of Baina Zhiyuan (Beijing).

 

  4.4 Both Parties shall independently undertake due taxes for the execution and
performance of the Agreement. As required by Baina Zhiyuan (Beijing), the Target
Company shall endeavour to assist Baina Zhiyuan (Beijing) in obtaining the
treatment of exemption or reduction for business taxes for all or part of
service fees specified hereunder.

 

5. Statements, Warranties and Undertakings of Both Parties

 

  5.1 Either Party makes the following statements, warranties and undertakings
to the other Party:

 

  (a) On the date of signing of the Agreement, the said Party is a legal person
established lawfully and effectively subsisting, has obtained all governmental
approvals, qualifications, licenses, etc. necessary for relevant business
pursuant to applicable laws, and has the right to conclude the Agreement and
fulfil obligations hereunder; the board of shareholders or the board of
directors or other similar authority of the said Party has formally and
effectively taken all necessary measures or other actions to approve the
execution, delivery and performance of the Agreement by the said Party; upon
execution, the Agreement shall become valid and binding upon both Parties, and
can be compulsorily enforced against the said Party in accordance with it;

 

3



--------------------------------------------------------------------------------

  (b) The execution, delivery and performance of the Agreement: (i) will not
currently or in the future, or after the receipt of the related notice or with
the passage of time, conflict with or violate any provision of (A) its business
license, Articles of Association, license, government authority’s approval for
its establishment, the agreement or any other programmatic documents relating to
its establishment; (B) any Chinese law or other legal provisions binding upon
the said Party; (C) any contract or other documents to which it is a party or
which are binding on it or on its assets; (ii) will not incur any pledge or
other encumbrances on its assets, or make any other third party has the right to
create any pledge or other encumbrances thereon; (iii) will not give rise to the
termination of or amendment to the terms of any contract or other documents
which the said Party is a party thereto or are binding upon the said Party or
assets thereof, or cause any other third party has the right to terminate or
amend the terms thereof; (iv) will not make the approvals, permits or
registration or others of any applicable governmental authorities being
suspended, revoked, damaged, confiscated or cannot be renewed upon expiration;

 

  (c) On the date of signing of the Agreement, there are no litigation,
arbitration or other judicial or administrative proceedings that is occurred or
pending and will affect the ability of the said Party to fulfill the obligations
under the Agreement, and to its knowledge, there are no persons who threaten to
take the said actions; and

 

  (d) On the date of signing of the Agreement, the said Party has disclosed to
the other Party all contracts, approvals and licenses of the government or all
documents which the said Party is a party thereto or is binding upon the said
Party or assets or business thereof, that may have material adverse effect on
its ability to fully perform its obligations under the Agreement, and there are
no misrepresentation or omission of any significant facts in the documents
provided by the said Party to the other Party;

 

  (e) The said Party will sign all reasonable and necessary documents and take
all reasonable and necessary actions, including but not limited to the issue of
any necessary authorization document to the other Party to fulfil any agreement
hereunder and achieve the purpose hereof; and

 

  (f) Both Parties will immediately cancel the Agreement, once Chinese laws and
practices allow Baina Zhiyuan (Beijing) to directly hold more than half of
equity of the Target Company and Baina Zhiyuan (Beijing) and/or any controlled
subsidiary thereof can legally engage in the business of the Target Company, and
all equity of the Target Company held by Yongzhi Yang and Beijing Gamease Age
Internet Technology Co., Ltd. have been legally and effectively transferred to
Baina Zhiyuan (Beijing) and/or a person designated by it.

 

  5.2 The Target Company further makes the following warranties to Baina Zhiyuan
(Beijing):

 

  (a) The Target Company will promptly make full payments for service fees to
Baina Zhiyuan (Beijing) pursuant to the Agreement.

 

  (b) In the term of services:

 

  (i) it will maintain the licenses and qualifications relating to the business
thereof continuously valid; and

 

4



--------------------------------------------------------------------------------

  (ii) it will receive and actively coordinate about services provided by Baina
Zhiyuan (Beijing), and receive reasonable opinions and suggestions put forward
by Baina Zhiyuan (Beijing) concerning its business.

 

  (c) It will promptly inform Baina Zhiyuan (Beijing) of any circumstance having
or probably having material adverse impacts on its business and operation, and
make the best efforts to prevent the occurrence of such circumstance and/or the
increase in losses incurred thereby.

 

  (d) Once Baina Zhiyuan (Beijing) makes a relevant requirement in writing, it
will take all receivables and/or other assets legally possessed and unable to be
disposed of by it as collaterals for the fulfilment of its payment obligations
specified in Article 4 hereof in a way allowed by prevailing laws.

 

  (e) It will compensate Baina Zhiyuan (Beijing) for all losses suffered or
probably suffered by Baina Zhiyuan (Beijing) due to the provision of services in
order to protect Baina Zhiyuan (Beijing) from damages, including but not limited
to any losses arising from any lawsuit, recovery of fees, arbitration or claim
instituted by any third party against Baina Zhiyuan (Beijing), or administrative
investigation or punishment of any governmental authority, other than those
losses incurred by the intention or serious negligence of Baina Zhiyuan
(Beijing).

 

  (f) Without the written consent of Baina Zhiyuan (Beijing), it will not
conclude any other agreement or arrangement conflicting with the Agreement or
probably impairing the interests of Baina Zhiyuan (Beijing) hereunder.

 

  (g) In the term of services, without the prior written consent of Baina
Zhiyuan (Beijing), the Target Company will not receive services the same as or
similar to those set out in Article 2.1 hereof provided by a third party other
than Baina Zhiyuan (Beijing).

 

  (h) Without the prior written consent of Baina Zhiyuan (Beijing), from the
date of signing of the Agreement, the Target Company will not sell, transfer,
mortgage, or dispose in any other way of the legitimate proceeds or beneficial
interests of any of its assets, business or income, or provide guarantee for any
third party, or allow any third party to set any other secured interests on its
assets or interests.

 

  (i) It will not incur or allow the Target Company to incur any debts, except:
(i) debts incurred in normal or daily business process (not by means of loan),
and (ii) debts which have been disclosed to and approved in writing by Baina
Zhiyuan (Beijing).

 

  (j) Without the prior written consent of Baina Zhiyuan (Beijing), from the
date of signing of the Agreement, the Target Company will not arrive at any
material contract (except the contract concerning the amount required by daily
business operation less than RMB100,000).

 

5



--------------------------------------------------------------------------------

  (k) Without the prior written consent of Baina Zhiyuan (Beijing), the Target
Company will not provide any loan or guarantee for anyone, except for the loan
and guarantee contract with the amount no more than RMB100,000 signed in the
normal business process;

 

  (l) Without the prior written consent of Baina Zhiyuan (Beijing), from the
date of signing of the Agreement, the Target Company will not be divided or
merge or consolidate or form a combined entity with any third party, acquire or
invest in any third party, be acquired or controlled, increase or decrease the
registered capital thereof, or change the registered capital structure thereof
in any other way.

 

  (m) On the premise of permission by Chinese laws, the Target Company will
appoint persons recommended by Baina Zhiyuan (Beijing) to serve as directors and
senior executives; unless the prior written consent of Baina Zhiyuan (Beijing)
is obtained or there is legal ground, the Target Company shall not refuse to
appoint persons recommended by Baina Zhiyuan (Beijing).

 

  (n) Baina Zhiyuan (Beijing) has the right to review the accounts of the Target
Company regularly and at any time. In the validity period of the Agreement, the
Target Company will coordinate with Baina Zhiyuan (Beijing) or any institution
or person designated or entrusted by it about audit, due diligence, etc.,
provide the auditor and/or any other professor entrusted by it with the
information and materials relating to the operation, business, customers,
finance, staff, etc. of the Target Company, and agree with Baina Zhiyuan
(Beijing) to disclose such information and materials to any supervisory
institution, professional consultant or the public as Baina Zhiyuan (Beijing)
deems necessary.

 

  5.3 Baina Zhiyuan (Beijing) undertakes that since Chinese laws and practices
allow Baina Zhiyuan (Beijing) to directly operate the Value-added Telecom
Business, it will exercise the exclusive call option under the Exclusive Call
Option Agreement as soon as possible to enable the direct operation of the
Value-added Telecom Business by Baina Zhiyuan (Beijing), and the termination of
Structural Agreement.

 

6. Other Expenses

 

  6.1 Save as otherwise agreed hereunder, both Parties shall independently
undertake expenses necessary to be paid in the course of performance of the
Agreement respectively.

 

7. Confidentiality

 

  7.1 From time to time prior to and during the term of the Agreement, either
Party (“disclosing Party”) has disclosed or may disclose confidential
information (including but not limited to operation information, customer data,
financial data, contract, etc.) to the other Party (“receiving Party”). The
receiving Party shall keep the confidential information confidential and may not
use the confidential information for any purposes other than those specially set
forth hereunder. The foregoing provisions do not apply to the information that:
(a) can be shown to be known by the receiving Party by written records made
prior to disclosure by the disclosing Party; (b) enters or will enter into
public domain not for the receiving Party’s breach of the Agreement; (c) was
obtained by the receiving Party from a third party having no obligation of
confidentiality with respect to such information; and (d) was disclosed by
either Party as required by relevant laws, regulations, any regulatory authority
and rules formulated by it, court ruling or arbitration award, or disclosed to
its employees, agents, legal consultants or financial consultants (however, the
receiving Party shall ensure that the above personnel will abide by the relevant
terms and conditions under the Agreement and shall assume any and all the
liabilities arising from above personnel’s breach against the relevant terms and
conditions under the Agreement).

 

6



--------------------------------------------------------------------------------

  7.2 Once the Agreement is terminated, the Target Company shall return any
document, material or software recording confidential information to Baina
Zhiyuan (Beijing) as required by it, and delete any confidential information
from any relevant memory device, and shall not continually use such confidential
information.

 

  7.3 The aforesaid confidentiality obligations shall continue for both Parties
hereto and shall survive the termination of the Agreement.

 

8. Force Majeure

 

  8.1 Force majeure” refers to the unforeseeable, inevitably and/or insuperable
events which cause either Party hereto cannot perform the Agreement in whole or
in part. Such events include but are not limited to natural disaster, storm,
tornado, other bad weather condition, strike, shutout, lockout or other
industrial problem, war, riot, conspiracy, behaviour of an enemy country,
terrorist act, violence of a criminal organization, blockade, serious disease or
epidemic, earthquake or other crustal movement, flood, bomb explosion or other
explosion, fire, accident, a change stipulated by law or applicable change.

 

  8.2 In the event of a force majeure event, either Party’s obligation affected
by force majeure hereunder shall automatically suspend in the delay period
incurred by force majeure, and the performance period of the said Party shall be
extended for a period equal to suspension period, and the said Party shall be
exempted from any punishment or liability. In the event of force majeure, both
Parties shall immediately negotiate to seek a fair solution, and make all
reasonable efforts to minimize the influence of force majeure.

 

9. Liability for Breach of the Agreement

 

  9.1 Both Parties agree and confirm: If either Party (hereinafter referred to
as “Breaching Party”) materially breach(s) any terms of the Agreement or fail(s)
or delay(s) to perform any obligation under the Agreement, it will constitute a
Breach under the Agreement (hereinafter referred to as a “Breach”), the
Non-breaching Party has the right to ask the Breaching Party to make corrections
or take remedial measures within reasonable time. If the Breaching Party fails
to make corrections or take remedial measures within reasonable time or within
10 days after the Non-breaching Party notifies the Breaching Party in writing
and asks for correction, then the Non-breaching Party has the right to
determine:

 

  (a) If the Target Company breaches the Agreement, Baina Zhiyuan (Beijing) has
the right to terminate the Agreement and ask for damages from the Breaching
Party;

 

  (b) If Baina Zhiyuan (Beijing) breaches the Agreement, the Non-breaching Party
has no right to terminate or cancel the Agreement unless otherwise specified by
laws.

 

7



--------------------------------------------------------------------------------

  9.2 Notwithstanding the other provisions of the Agreement, the provisions of
this Article 9 shall survive the termination of the Agreement.

 

10. Validation and Termination

 

  10.1 The Agreement shall take effect as of the date of signing, and be valid
and irrevocable until both Parties terminate the Agreement in writing, or all
the equity of the Target Company held by Yongzhi Yang and Beijing Gamease Age
Internet Technology Co., Ltd. has been legally and effectively transferred to
Baina Zhiyuan (Beijing) and/or any person designated by it (i.e. all the equity
of the Target Company has been registered in the name of Baina Zhiyuan (Beijing)
and/or any person designated by it at relevant administration for industry and
commerce), or all assets of the Target Company have been legally and effectively
transferred to Baina Zhiyuan (Beijing) and/or any person designated by it.
Notwithstanding the aforesaid provision, Baina Zhiyuan (Beijing) shall always
have the right to send a written notice of cancellation of the Agreement to the
Target Company at any time 30 days in advance, and does not need to bear the
liability for breach of the Agreement arising from the unilateral cancellation
of the Agreement.

 

  10.2 If the Target Company is bankrupt or is dissolved in the term of
services, the Agreement shall be automatically terminated.

 

  10.3 Both Parties hereto shall handle examination, approval and registration
formalities of the extension of operation term within 3 months before expiry of
the operation term (if any) in order to ensure the continuity of the validity
period hereof.

 

11. Governing Laws and Dispute Resolution

 

  11.1 The validity, interpretation, performance and dispute resolution of the
Agreement shall be governed by the Chinese laws.

 

  11.2 Both Parties shall attempt in the first instance to resolve any and all
the disputes under the Agreement through friendly negotiations. If any dispute
is not resolved by friendly negotiations within thirty days after the occurrence
of such dispute, either Party may submit the dispute to Beijing Arbitration
Commission for arbitration by the arbitral tribunal consisting of one arbitrator
in accordance with the Arbitration Rules of Beijing Arbitration Commission in
effect at the time of applying for arbitration. The arbitrator shall be
appointed jointly by both Parties within ten days after the acceptance of
arbitration notice, or by Beijing Arbitration Commission if the arbitrator is
not appointed by both Parties within the specified time. The arbitration award
shall be final and binding on both Parties. During the pending arbitration,
except for the matters or obligations under dispute, both Parties shall continue
performing other obligations under the Agreement. Subject to the Chinese laws,
the arbitrator has the right to make an appropriate award according to the
factual conditions to give to Baina Zhiyuan (Beijing) appropriate legal
remedies, including: (1) remedies against the equity or assets of the Target
Company; (2) injunctive relief, such as requirements for the operation of the
Target Company, or the compulsory transfer of the assets of the Target Company;
or (3) arbitration award for the liquidation of the Target Company.

 

8



--------------------------------------------------------------------------------

  11.3 Subject to the Chinese laws, before the establishment of arbitral
tribunal by Beijing Arbitration Commission in accordance with Arbitration Rules
or under appropriate circumstances, any of the courts having jurisdiction at the
following locations shall have the right to make temporary relief measures to
support the arbitration: (1) Hong Kong Special Administrative Region; (2) Cayman
Islands; (3) registration place of the Target Company; and (4) the place where
the main assets of MoboTap Inc., the Target Company or shareholders are located.

 

  11.4 The documents concerning the proceedings, legal actions or procedures
(“judicial procedures”) arising out of or relating to the Agreement and the
documents required by the judicial procedures may be sent to either Party
according to Article 12.6 hereof. This Article is applicable to all the judicial
procedures taken at any time.

 

12. General Provisions

 

  12.1 In the event that any stipulations in the Agreement are held invalid,
ineffective or unenforceable according to the laws of China, the effectiveness
of other stipulations of the Agreement shall not be affected. When any terms are
determined to be invalid, ineffective or unenforceable, both Parties hereto
shall conduct a friendly negotiation to alter the Agreement in a manner that may
realize the original intentions of both Parties as far as possible.

 

  12.2 If the Stock Exchange of Hong Kong Limited or other regulatory authority
makes a suggestion on amendment hereto, or any change in Rules Governing the
Listing of Securities on The Stock Exchange of Hong Kong Limited or relevant
requirements is related to the Agreement, both Parties shall revise the
Agreement accordingly.

 

  12.3 The Agreement supersedes all prior consultations, negotiations and
agreements made by and between both Parties with respect to that subject matter.

 

  12.4 No failure or any delay by either Party in exercising any right under the
Agreement shall constitute a waiver of that right; the exercise or partial
exercise of any right under the Agreement by either Party will not preclude the
further exercise of that right by such Party in the future.

 

  12.5 The Agreement is binding on both Parties hereto and their legal
successors and assignees.

 

  12.6 If either Party sends a notice or written letter (including but not
limited to a written document or notice hereunder) to the other Party, the said
Party shall promptly post or transmit the notice or written letter the other
Party by letter or fax. If the notice or correspondence is sent by letter, the
date of receiving the notice or letter shall be the third working day after the
letter is posted; if the notice or letter is sent by fax, the date of receiving
shall be next working day of sending the fax. All notices and correspondences
shall be sent as per the following contact information until either Party
notifies the other Party of a change of contact information.

Baina Zhiyuan (Beijing) Technology Co., Ltd.

Contact: Shu Zheng

Address: 2-1-3/F, South Block A, 768 Creative Park, No.5 A Xueyuan Road, Haidian
District, Beijing

Fax: 010-82837686-812

 

9



--------------------------------------------------------------------------------

Baina (Wuhan) Information Technology Co., Ltd.

Contact: Shu Zheng

Address: 3/F, Building A2, Optics Valley Financial Harbor, No.77 Optics Valley
Avenue, East Lake High-tech Development Zone, Wuhan, Hubei

Fax: 027-87782005-8056

 

  12.7 Both Parties may reach a supplemental agreement with respect to the
Agreement and its related matters. The supplemental agreement has the same legal
effect as the Agreement. Any alteration or supplements to the Agreement shall be
made in writing, except the rights under the Agreement transferred by Baina
Zhiyuan (Beijing) in accordance with the provisions in Article 12.1. The
alterations and supplements to the Agreement can come into effect only after
being duly signed by both Parties hereto. If it is required by relevant laws to
obtain the permit from any government authority and/or go through registration
or filing formalities with any government authority for any alternation or
supplements to the Agreement, both Parties shall obtain such permit and/or go
through these registration or filing formalities in accordance with the law.

 

  12.8 The Agreement shall be made in Chinese in two originals, with each Party
holding one. All originals have the same legal effect, and both Parties may sign
the counterparts of the Agreement separately.

(There is no text hereunder)

 

10



--------------------------------------------------------------------------------

(This page is a signature page for Exclusive Services Agreement)

Baina Zhiyuan (Beijing) Technology Co., Ltd. (corporate seal)

Legal Representative (or Authorized Representative):
                                        

Baina (Wuhan) Information Technology Co., Ltd. (corporate seal)

Legal Representative (or Authorized Representative):
                                        

 

11



--------------------------------------------------------------------------------

Appendix I: Methods of Calculation and Payment of Service Fees

 

I. Service Scope

 

  1. Service contents

Baina Zhiyuan (Beijing) agrees to receive the entrustment of the Target Company
in the term of services to fully operate and manage the Target Company and
Value-added Telecom Business thereof as well as any other business which Chinese
laws allow the Target Company to engage in, including but not limited to
providing the Target Company with comprehensive technical services, business
consulting, lease of capital equipment, market consulting, integration of
systems, research and development of products and maintenance of systems.

 

  2. Service fees

On the premise of compliance with Chinese laws, Baina Zhiyuan (Beijing) will
collect service fees from the Target Company for its provision of services
specified hereunder for the Target Company in the principle of separate
transaction. Service fees shall be determined according to concrete service
contents after transfer pricing analysis. Baina Zhiyuan (Beijing) will on or
before the 15th day every month, send a written notice recording the amount of
service fees in the preceding month to the Target Company in the aforesaid
pricing principle.

All bank charges generated by payments shall be borne by the Target Company. All
payments shall be transferred to the bank account designated by Baina Zhiyuan
(Beijing) by means of remittance or by any other means recognized by both
Parties. Both Parties agree that Baina Zhiyuan (Beijing) may serve a notice of
change in such payment instruction to the Target Company from time to time.

Both Parties shall otherwise negotiate charge standards for other services which
the Target Company entrusts Baina Zhiyuan (Beijing) to provide and Baina Zhiyuan
(Beijing) accepts the entrustment of the Target Company to provide.

 

II. Method of Payment

In principle, the Target Company shall pay the monthly service fees of the
preceding month to the account designated by Baina Zhiyuan (Beijing) before the
end of every month, and both Parties agree that the payment of the aforesaid
service fees shall not result in any operation difficulty to either Party.
Therefore, as it deems necessary, Baina Zhiyuan (Beijing) may agree with the
Target Company to postpone the payment of service fees and adjust the amount
payable by the Target Company this time, or both Parties adjust the time
arrangements for the payment and amount of service fees upon negotiation.

 

12